Exhibit 10.1

SHARE PURCHASE AGREEMENT (this “Agreement”) made on April 27, 2011

BETWEEN:

 

(1) Danone Dairy Asia, a company organized and existing under the laws of
France, with its offices at 17 boulevard Haussmann, 75009 Paris, France (the
“Transferor”); and

 

(2) Weight Watchers Asia Holdings Ltd., a company organized and existing under
the laws of the Cayman Islands, with its offices at Paget-Brown Trust Company
Ltd., Boundary Hall, Cricket Square, P.O. Box 1111, Grand Cayman KY1-1102,
Cayman Islands (the “Transferee”).

Each of the Transferor and the Transferee shall be referred to individually as a
“Party” and collectively as the “Parties”.

RECITALS:

 

(A) Pursuant to the joint venture agreement, dated February 5, 2008, by and
between the Parties (the “Joint Venture Agreement”), the Parties have
established and invested in Weight Watchers Danone China Limited, a joint
venture company duly incorporated and validly existing under the laws of Hong
Kong (the “Company”). The Company in turn has established Weight Watchers Danone
(China) Weight Loss Consultation Co., Ltd., a wholly foreign-owned enterprise in
the PRC (the “WFOE”).

 

(B) As of the date hereof, the Transferor owns 5,390 Shares of the Company (the
“Transfer Shares”), constituting 49% of the total issued share capital of the
Company.

 

(C) The Transferor intends to sell the Transfer Shares to the Transferee, and
the Transferee intends to purchase the Transfer Shares from the Transferor, in
each case, upon the terms and subject to the conditions of this Agreement.

AGREEMENT:

SECTION 1

INTERPRETATION

 

1.1 Definition. In this Agreement, unless otherwise defined herein, capitalized
terms used but not defined herein shall have the meanings ascribed thereto in
the Joint Venture Agreement. The following terms shall have the following
meanings:

“Company Audited Financial Statements” for any financial year means the audited
consolidated balance sheet, statement of operations, statement of changes in
shareholders equity, and statement of cash flow of the Company for



--------------------------------------------------------------------------------

such financial year, in each case prepared by the Auditor in accordance with
Section 10.1 of the Joint Venture Agreement.

 

1.2 Terms Defined Elsewhere in this Agreement. The following terms are defined
in this Agreement as follows:

 

Term    Section Number

“Agreement”

   Preamble

“CGD”

   Section 3.3

“Closing”

   Section 2.1

“Company”

   Recitals

“DAPM”

   Section 3.3

“Joint Venture Agreement”

   Recitals

“Losses”

   Section 5.1

“Party” or “Parties”

   Preamble

“Purchase Price”

   Section 3

“Transfer Shares”

   Recitals

“Transferee”

   Preamble

“Transferee Indemnified Party”

   Section 5.1

“Transferee Warranties”

   Section 4.2

“Transferor”

   Preamble

“Transferor Indemnified Party”

   Section 5.2

“Transferor Warranties”

   Section 4.1

“WFOE”

   Recitals

“WWI”

   Section 3.3

SECTION 2

SALE AND PURCHASE OF TRANSFER SHARES

 

2.1 Sale and Purchase of Transfer Shares. Upon the terms and subject to the
conditions of this Agreement, the Transferor shall sell and transfer, and the
Transferee (or its nominee) shall purchase, all of the Transfer Shares (the
“Closing”).

 

2.2 Condition Precedent. Prior to the Closing, the Parties shall have made the
capital contributions to the Company previously agreed between the Parties.

 

2.3 Purchase Price for Transfer Shares. The purchase price for the Transfer
Shares shall be US$1,000 (the “Purchase Price”).

 

2.4 Payment of Purchase Price. At the Closing, the Transferee shall pay the
Purchase Price by wire transfer of immediately available funds to the
Transferor’s account set forth below:

 

Name of the beneficiary: Danone Dairy Asia Beneficiary bank:    Citibank N.A.
London    P.O. Box 78, 336 Strand    London WC2R IHB England SWIFT: [    ]   

Beneficiary bank account: [    ]

 

2



--------------------------------------------------------------------------------

Correspondent bank: [    ]       SWIFT: [    ]      

SECTION 3

CLOSING AND POST-CLOSING ACTIONS

 

3.1 Place. The Closing will take place within three (3) business days of the
date hereof.

 

3.2 Actions at Closing. At Closing,

 

  (a) the Transferor shall:

 

  (i) transfer to the Transferee (or its nominee) the Transfer Shares;

 

  (ii) deliver all original transfer instruments and the bought and sold notes
in respect of all the Transfer Shares duly executed by the Transferor in favor
of the Transferee (or its nominee) and any power of attorney under which any
such transfer instrument or the bought and sold notes is executed on behalf of
the Transferor;

 

  (iii) deliver a written resignation letter in the form of Schedule 1, duly
executed by each of the directors and management personnel (if any) of the
Company appointed by the Transferor;

 

  (iv) deliver a written resignation letter in the form of Schedule 1, duly
executed by each of the directors, supervisors and management personnel (if any)
of the WFOE and any other Subsidiary appointed by the Transferor;

 

  (v)

deliver a copy of resolutions of the board of directors of each of the Company
and its Subsidiaries, duly signed by the directors appointed by the Transferor,
approving: (1) in the case of the Company, the registration of the transfer of
all the Transfer Shares and entry of the Transferee (or its nominee) in the
register of members of the Company, the issuance of the relevant share
certificates and the cancellation of the existing share certificates in respect
of the Transfer Shares, (2) in the case of the Company and its Subsidiaries, the
resignations of the directors, supervisors and management personnel (if any)
nominated by the Transferor and the appointment of the new directors,
supervisors and management personnel (if any) nominated by the Transferee, and
(3) in the case of the Company, the updating of the register of directors
reflecting the resignation of the directors nominated by the Transferor and the
appointment of the new directors nominated by the Transferee. The Transferor’s
obligation to provide the resolutions provided for in this sub-paragraph is

 

3



--------------------------------------------------------------------------------

 

subject to the Transferee providing such resolutions in a form reasonably
acceptable to the Transferor;

 

  (vi) upon receipt of payment of the Purchase Price from the Transferee, the
Transferor shall issue a receipt for the Purchase Price paid by the Transferee
pursuant to Section 2.5; and

 

  (b) the Transferee shall pay the Purchase Price by wire transfer to the bank
account described in Section 6.

 

3.3 Confirmation Letter. The Transferor shall and shall cause Danone Asia
Pacific Management Co. Ltd. (“DAPM”) and Compagnie Gervais Danone (“CGD”) to,
and the Transferee shall and shall cause Weight Watchers International, Inc.
(“WWI”), the Company and the WFOE to, enter into a certification letter at
Closing confirming the following:

 

  (a) the return or destruction of the Confidential Information by the
Transferor and its Representatives in accordance with Section 7 of the Joint
Venture Agreement;

 

  (b) the termination of the Joint Venture Agreement in accordance with the
terms thereof, except for those provisions thereof that by their express terms
shall survive such termination in accordance with the terms of such provisions,
including, without limitation, Sections 6.3 (Non-Competition), 6.4
(Non-Solicitation), 7 (Confidential Information), 16 (Liability for Breach of
Contract), 17 (Governing Law and Dispute Resolution) and 19 (Effectiveness of
the Contract and Miscellaneous);

 

  (c) the termination of the services agreement, dated February 5, 2008, by and
between DAPM and the WFOE, as amended on December 5, 2008, except for those
provisions thereof that by their express terms shall survive such termination in
accordance with the terms of such provisions;

 

  (d) the termination of the side letter agreement to the Joint Venture
Agreement, dated February 5, 2008, by and between WWI and CGD.

 

3.4 Removal of Name. The Company and the WFOE shall take all actions necessary
(including to apply for the necessary approval from the relevant governmental
authorities) to remove “Danone” and “达能” from the name of the Company and the
WFOE. The Company and the WFOE shall use reasonable efforts to discontinue the
use of all documents, communications, materials, and stationary containing any
reference to “Danone” and/or “达能” within six months of the Closing.

 

4



--------------------------------------------------------------------------------

SECTION 4

REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS

 

4.1 Transferor Warranties. In consideration of the Transferee entering into this
Agreement and agreeing to perform its obligation hereunder, the Transferor
hereby represents and warrants to the Transferee on the date hereof as follows
(the “Transferor Warranties”):

 

  (a) The Transferor is validly established, in existence and duly registered
under the laws of France.

 

  (b) The Transferor has obtained all necessary corporate authorizations to
empower it to execute and perform under this Agreement.

 

  (c) This Agreement will, when executed and delivered, constitute legal, valid
and binding obligations of the Transferor and will be enforceable in accordance
with its terms.

 

  (d) The Transferor is the sole legal and beneficial owner of the Transfer
Shares, and has the right, power and authority to sell and transfer the Transfer
Shares, free from any and all Encumbrances.

 

  (e) The Transfer Shares are fully paid-up, and except as required by this
Agreement, are not subject to any agreement, option or right of any third-party.

 

4.2 Transferee Warranties. In consideration of the Transferor entering into this
Agreement and agreeing to perform its obligation hereunder, the Transferee
hereby represents and warrants to the Transferor on the date hereof as follows
(the “Transferee Warranties”):

 

  (a) The Transferee is validly established, in existence and duly registered
under the laws of the Cayman Islands.

 

  (b) The Transferee has obtained all necessary corporate authorizations to
empower it to execute and perform this Agreement.

 

  (c) This Agreement will, when executed and delivered, constitute legal, valid
and binding obligations of the Transferee and will be enforceable in accordance
with its terms.

 

  (d) The execution, delivery and performance of this Agreement by the
Transferee will not:

 

  (i) violate any provision of the organizational documents of the Transferee;

 

  (ii)

conflict with or result in any material breach or violation of any of the terms
and conditions of, or constitute (or with notice or lapse of time or both
constitute) a default under, any agreement

 

5



--------------------------------------------------------------------------------

 

to which the Transferee is a party or by which the Transferee is bound;

 

  (iii) violate any court order, judgment, injunction, award, decree or writ
against, or binding upon, the Transferee or upon its securities, properties or
business; or

 

  (iv) violate any law of the country where the Transferee is incorporated.

SECTION 5

INDEMNITY AND REMEDIES

 

5.1 Indemnification of the Transferee. The Transferor shall indemnify, defend
and hold the Transferee and its Affiliates and the respective officers,
directors and employees of each of the foregoing (each, a “Transferee
Indemnified Party”) harmless from and against any and all direct damages,
lawsuits, costs, expenses, fines and penalties, including reasonable attorney
fees (collectively, “Losses”) incurred by the Transferee Indemnified Party in
connection with or arising from any breach by the Transferor of any Transferor
Warranty.

 

5.2 Indemnification of the Transferor. The Transferee shall indemnify, defend
and hold the Transferor and its Affiliates and the respective officers,
directors and employees of each of the foregoing (each, a “Transferor
Indemnified Party”) harmless from and against any and all Losses incurred by the
Transferor Indemnified Party in connection with or arising from any breach by
the Transferee of any Transferee Warranty.

 

5.3 Survival. The indemnities in Sections 5.1 and 5.2 shall survive for two
(2) years following the Closing.

SECTION 6

MISCELLANEOUS

 

6.1 No Partnership. The Parties expressly do not intend hereby to form a
partnership, either general or limited, under any jurisdiction’s partnership
law. The Parties do not intend to be partners one to another, or partners as to
any third party, or create any fiduciary relationship among themselves.

 

6.2 Entire Agreement. This Agreement constitutes the whole agreement between the
Parties relating to the subject matter hereof and supersedes any prior
negotiations, agreements or understandings (oral or in writing) relating to such
subject matter.

 

6.3

Announcements or Releases. A Party may not make press or other announcements or
releases relating to the sale of the Transfer Shares or this Agreement without
the prior approval of the other Party (which shall not be unreasonably withheld)
to the form and manner of the announcement or release unless and to the extent
that disclosure is required to be made by a party by law,

 

6



--------------------------------------------------------------------------------

 

by a governmental authority or by a stock exchange. To the extent that the
announcement or release is required to be made by the Party by law, by a
governmental authority or by a stock exchange, the disclosing Party must, as far
as reasonably possible, consult with the other Party as to the content of any
such announcement or release.

 

6.4 Transfer; Assignment. No Party may assign any part of the benefit of, or its
rights or benefits under this Agreement without the prior written consent of the
other Party, except that the Parties may at any time assign all or any part of
the benefit of, or its rights or benefits under this Agreement to its succession
in title or its respective Affiliates.

 

6.5 Costs. Except as otherwise provided for in this Agreement, each Party shall
bear its own expenses in negotiating and preparing, executing and carrying into
effect of this Agreement and bear liability for applicable taxes and duties
relating to the transactions contemplated herein. The Transferee shall bear the
cost of any and all stamp duty relating to the transactions contemplated herein.

 

6.6 Further Assurances. The Parties hereby agree that any time or from time to
time after the date hereof, each Party shall take such actions and execute and
deliver such documents as shall be reasonably necessary to effectuate the
purposes of this Agreement.

 

6.7 Incorporation by Reference. Sections 7 (Confidential Information, Publicity
and Intellectual Property Rights), 17 (Governing Law and Dispute Resolution),
19.1 (Binding Effect), 19.2 (Notice of Breach), 19.4 (Amendment), 19.5 (Waiver),
19.6 (Severability), 19.8 (Counterparts), 19.9 (Language) and 19.11 (Notices) of
the Joint Venture Agreement are hereby incorporated by reference into this
Agreement and shall apply mutatis mutandis to this Agreement.

[The remainder of this page is intentionally left blank.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused their respective representatives to
execute this Agreement as of the date first above written.

 

DANONE DAIRY ASIA BY:  

/S/ CHRISTOPHE BOMBLED

  NAME:   Christophe Bombled   TITLE:   Managing Director WEIGHT WATCHERS ASIA
HOLDINGS LTD. BY:  

/S/ JEFFREY A. FIARMAN

  NAME:   Jeffrey A. Fiarman   TITLE:   Director



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF RESIGNATION LETTER

To:

The Board of Directors of

[—] (the “Company”)

Date: [—]

Dear Sirs,

I, [—], hereby tender my resignation as a [director/supervisor/manager] of the
Company with immediate effect from the date hereof.

I confirm that I have no claim (whether outstanding or pending) against the
Company or any of its subsidiaries or affiliates or any of its officers or
employees of any nature whatsoever, whether for remuneration, loss of office,
pension, indemnification or otherwise, and that neither the Company nor any of
its subsidiaries or affiliates is in any way obligated or indebted to me. If any
such claims or obligations shall exist, the same are hereby irrevocably and
unconditionally waived.

 

Yours faithfully,  

 

  Name:  